—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of fact-finding and disposition of the Family Court, Kings County (Pearce, J.), dated December 17, 2001, which, after fact-finding and dispositional hearings, terminated his parental rights and transferred custody and guardianship of the child for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The petitioner met its burden of establishing by clear and *542convincing evidence, that despite its diligent efforts to encourage and strengthen the parental relationship, the father permanently neglected his child by failing to make plans for the child’s future (see Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136 [1984]; Matter of Jamie M., 63 NY2d 388 [1984]; Matter of Sheila G., 61 NY2d 368, 383 [1984]). Accordingly, the Family Court properly found that the child was permanently neglected and terminated the father’s parental rights.
The father’s remaining contentions are without merit. Florio, J.P., S. Miller, Friedmann and Luciano, JJ., concur.